EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Plymouth Nelson, and Matthew Berry on 11/18/2021.
The application has been amended as follows:  Claim 1 has been amended to include the limitations of claim 2, and claim 2 has been cancelled.  
Claims:
1. (Currently Amended) A work vehicle comprising:
	a chassis defining a longitudinal axis;
	a prime mover configured to move the chassis along a ground surface in the direction of the longitudinal axis; and
	a steering assembly configured to pivot a wheel relative to the chassis about a steering axis, the steering assembly including
		a knuckle coupled to the wheel,
		a tie rod coupled to the knuckle and having a ball portion,
	a Steering cylinder slidably coupled to the chassis and configured to translate relative to the chassis along a cylinder axis perpendicular to the longitudinal axis, the steering cylinder extending longitudinally between a first side and a second side, each of the first side and the second side including a connection portion having an inner circumferential surface that at least partially defines a bearing pocket, and 
	a joint assembly that couples the ball portion to at least one of the connection portions, the joint assembly including a bearing race that is received into the bearing pocket in direct contact with the inner circumferential surface, wherein the bearing race receives the ball portion, and 
	wherein each connection portion further comprises an internally threaded portion located adjacent the bearing pocket and configured to receive a retaining nut. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        



/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616